Citation Nr: 1042592	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected thoracolumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to March 
2006, including honorable service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran appeared and testified at a Travel Board hearing in 
September 2008 at the Phoenix RO.  The transcript is of record.  
In March 2010, the Board remanded this issue for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that another remand is necessary as the March 2010 remand 
was not complied with.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  The Court further held that a 
remand by the Court or the Board imposes upon the VA Secretary a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as the head of the Department.  
Additionally, the Court stated that where the remand orders of 
the Board or the Court are not complied with, the Board itself 
errs in failing to ensure compliance.  See Stegall v. West, 11 
Vet. App. 268 (1998).

In the March 2010 remand, the Board requested that the Veteran be 
scheduled for another VA examination for her increased rating 
claim for thoracolumbar strain as she reported complaints of 
numbness and radiation of pain in her upper and lower 
extremities.  The Board specifically requested that a VA 
examination be scheduled in regards to any neurological 
manifestations that the Veteran has due to her service-connected 
thoracolumbar strain.  Additionally, the Board found that the VA 
examinations of record were adequate with respect to the 
musculoskeletal complaints of her thoracolumbar strain.  Upon 
review of the file, there is no evidence that the Veteran was 
requested to attend any VA examination, nor was there any VA 
examination report or documentation that the Veteran failed to 
appear at a VA examination.  Additionally, the file does not 
contain the requisite Supplemental Statement of the Case (SSOC) 
following the remand for an examination.  

In light of Stegall, the Board cannot proceed with this case.  As 
such, it must be remanded for an examination to be scheduled and 
an opinion obtained as to whether the Veteran has any 
neurological manifestations of her thoracolumbar strain.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination with the appropriate specialist 
to determine whether she currently 
experiences any neurological manifestations 
of her service-connected thoracolumbar 
strain.  The Veteran's claims folder should 
be made available to the examiner for review.  
The examiner is to perform all necessary 
clinical testing and render all appropriate 
diagnoses based upon the reported 
symptomatology.  Appropriate testing should 
be performed to specifically identify any 
associated objective symptoms of the claimed 
disability-including the Veteran's 
complaints of radiation of pain and numbness 
in the upper and lower extremities.  If a 
neurological disability is found, the 
examiner should then note the current level 
of the Veteran's neurological disability and 
indicate whether it is associated with her 
service-connected thoracolumbar strain.  

2.  When the requested development has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to cure evidentiary defects and the 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The Veteran is 
free to submit any additional evidence and/or argument she 
desires to have considered in connection with her current appeal.  
No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


